          Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIRAM ALBERTO FELIZ,

                                Plaintiff,

                    -against-                                     20-CV-6392 (LLS)

 WESTCHESTER COUNTY; C.O. JANE                                 ORDER OF DISMISSAL
 DOE; C.O. FUMES; WESTCHESTER
 MEDICAL CENTER; C.O. CLARK,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Hiram Alberto Feliz, currently detained in the Westchester County Jail, brings

this pro se action under 42 U.S.C. § 1983. By order dated August 26, 2020, the Court directed

Plaintiff to amend his complaint to address deficiencies in the original pleading. Plaintiff filed an

amended complaint on September 29, 2020, and the Court has reviewed it. The Court dismisses

the amended complaint because it too fails comply with federal pleading rules. The Court grants

Plaintiff one final opportunity to replead his claims.

                                         BACKGROUND

       In the original pleading, Plaintiff alleged that he tripped on a crack in the cement while

playing basketball, and that he was denied adequate and timely medical treatment for the

resulting injury to his hand. Plaintiff also alleged that he was erroneously told that he was going

to be released on probation. The sole defendant named was the Westchester County Department

of Corrections (WCDOC). In the August 26, 2020 order, the Court directed Plaintiff to amend his

complaint because: WCDOC is not a proper defendant; the complaint did not allege the personal

involvement of any individual defendant; and there were insufficient facts to state any viable
          Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 2 of 10




§ 1983 claims, because Plaintiff had not alleged that any defendant was deliberately indifferent

to his health or safety.

        Named as Defendants in the amended complaint are Corrections Officer Jane Doe, C.O.

Fumes, C.O. Clark, and Anthony Mettissi. Plaintiff reiterates that while playing basketball in the

jail yard, he tripped on a crack in the cement and landed on his hand. Plaintiff was taken to the

Westchester County Medical Center, where a doctor mistakenly said that Plaintiff’s hand was not

broken. Plaintiff saw an orthopedist two weeks later who correctly diagnosed the injury as a

fracture or break. break. It “took months” for Plaintiff to have hand surgery “due to COVID-19.”

Plaintiff does not name any individual defendant in connection with the delay in medical care,

but he alleges that Correction Officers Fumes and Clark failed to “make sure the crack in the

ground got fixed” or “put a warning do not play sign up.” (ECF No. 5 ¶ V.)

        Next, Plaintiff asserts that an attorney, Anthony Mettissi, was “appointed” to his case.

C.O. Jane Doe “called” Plaintiff’s name “to see the judge on [his] case” because he was

“allegedly going to be released on probation.” But it “turns out it wasn’t even [his] case,” and he

“had a whole crowd around [him].”

        Meanwhile I’m a “federal inmate” and I’m supposed to go to court privately.
        Everyone calling me a “snitch” and now I had to watch my back because [sic] all
        inmates hated me, wanted to steal from me, or fight me I thought I really was
        going home but I wasn’t. It wasn’t my case. I still stood as a target.

(Id.)

        Plaintiff seeks money damages. (Id.)




                                                 2
            Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 3 of 10




                                            DISCUSSION

A.      The Injury and Delay in Medical Care

        The facts alleged regarding the injury Plaintiff sustained in the recreation yard and the

medical treatment he received are insufficient to state a § 1983 claim. Plaintiff alleges that he

tripped on a crack in the ground and injured himself, and that Fumes and Clark did not fix the

crack or place a warning sign near it. These facts suggest a claim of negligence, which arises

under state law, but does not show that any defendant was deliberately indifferent to his health or

safety. See Farmer v. Brennan, 511 U.S. 825, 828 (1994); Walker v. Schult, 717 F.3d 119, 125 (2d

Cir. 2013).

        The allegations about medical care for the resulting injuries could arguably give rise to a

§ 1983 claim, but Plaintiff does not name any defendant who was personally involved in

delaying or denying him adequate medical care. See Spavone v. N.Y. State Dep’t of Corr. Serv.,

719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).

B.      Erroneous Information About Release

        Plaintiff claims that a Jane Doe correction officer and an attorney, Anthony Mettissi, gave

him false information about being released from custody, which caused problems for him within

the facility. While this incident caused Plaintiff distress and apparently generated a reaction from

the other detainees, these facts simply do not give rise to an inference that either the Jane Doe

correction officer or attorney Mettissi, violated Plaintiff’s constitutional rights. 1 See West v.

Atkins, 487 U.S. 42, 48-49 (1988) (holding that to state a § 1983 claim, a plaintiff must allege




        1
         Even if Mettissi was a court-appointed lawyer, he is not a state actor for purposes of
§ 1983 liability. See Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir. 2004) (citing Polk Cnty. v.
Dodson, 454 U.S. 312, 324-25 (1981)).


                                                   3
           Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 4 of 10




both that: (1) a right secured by the Constitution or laws of the United States was violated, and

(2) the right was violated by a state actor.)

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s claims, as alleged in his amended complaint, remain insufficient. Because it is

not clear that granting Plaintiff an opportunity to again amend his claims would not be futile,

Plaintiff is granted leave to file a second amended complaint. Plaintiff must provide facts

suggesting that he was denied adequate or timely medical care and to name any individual

defendants who were personally involved in those events. He must submit the second amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as a “Second Amended Complaint,” and label the document with docket number

20-CV-6392 (LLS). A Second Amended Civil Rights Complaint form is attached to this order.

No summons will issue at this time. If Plaintiff fails to comply within the time allowed, and he

cannot show good cause to excuse such failure, the court will enter judgment and this matter will

be closed.

SO ORDERED.

Dated:     November 5, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
               Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 5 of 10




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
             Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 6 of 10




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
          Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 7 of 10




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 8 of 10




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
          Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 9 of 10




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-06392-LLS Document 7 Filed 11/05/20 Page 10 of 10




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
